United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 10-3072
                                 ___________

Epice Corporation, a Nevada              *
corporation,                             *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Missouri.
Land Reutilization Authority of the      *
City of St. Louis, Missouri, The;        * [UNPUBLISHED]
James W. Murphy, Sheriff of the          *
City of St. Louis, Missouri; City of     *
St. Louis, Missouri; Gregory F. X.       *
Daly, Collector of Revenue of the        *
City of St. Louis,                       *
                                         *
             Appellees.                  *
                                    ___________

                            Submitted: April 7, 2011
                               Filed: April 27, 2011
                                ___________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.
       Epice Corporation (Epice) appeals the district court’s1 adverse grant of
summary judgment in its 42 U.S.C. § 1983 action. Having carefully reviewed the
record and considered Epice’s arguments for reversal, we find no basis for overturning
the district court. See Vargo-Schaper v. Weyerhaeuser Co., 619 F.3d 845, 848 (8th
Cir. 2010) (standard of review). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
        The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
                                         -2-